
	

116 HCON 83 : Directing the President pursuant to section 5(c) of the War Powers Resolution to terminate the use of United States Armed Forces to engage in hostilities in or against Iran.
U.S. House of Representatives
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		2d Session
		H. CON. RES. 83
		IN THE SENATE OF THE UNITED STATES
		January 13, 2020Received; read twice and referred to the Committee on Foreign RelationsCONCURRENT RESOLUTION
		Directing the President pursuant to section 5(c) of the War Powers Resolution to terminate the use
			 of United States Armed Forces to engage in hostilities in or against Iran.
	
	
		1.Termination of use of United States Armed Forces to engage in hostilities in or against Iran
 (a)FindingsCongress makes the following findings: (1)The Government of Iran is a leading state sponsor of terrorism and engages in a range of destabilizing activities across the Middle East. Iranian General Qassem Soleimani was the lead architect of much of Iran’s destabilizing activities throughout the world.
 (2)The United States has an inherent right to self-defense against imminent armed attacks. The United States maintains the right to ensure the safety of diplomatic personnel serving abroad.
 (3)In matters of imminent armed attacks, the executive branch should indicate to Congress why military action was necessary within a certain window of opportunity, the possible harm that missing the window would cause, and why the action was likely to prevent future disastrous attacks against the United States.
 (4)The United States has national interests in preserving its partnership with Iraq and other countries in the region, including by—
 (A)combating terrorists, including the Islamic State of Iraq and Syria (ISIS); (B)preventing Iran from achieving a nuclear weapons capability; and
 (C)supporting the people of Iraq, Iran, and other countries throughout the Middle East who demand an end to government corruption and violations of basic human rights.
 (5)Over the past eight months, in response to rising tensions with Iran, the United States has introduced over 15,000 additional forces into the Middle East.
 (6)When the United States uses military force, the American people and members of the United States Armed Forces deserve a credible explanation regarding such use of military force.
 (7)The War Powers Resolution (50 U.S.C. 1541 et seq.) requires the President to consult with Congress in every possible instance before introducing United States Armed Forces into hostilities. (8)Congress has not authorized the President to use military force against Iran.
 (b)TerminationPursuant to section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)), Congress hereby directs the President to terminate the use of United States Armed Forces to engage in hostilities in or against Iran or any part of its government or military, unless—
 (1)Congress has declared war or enacted specific statutory authorization for such use of the Armed Forces; or
 (2)such use of the Armed Forces is necessary and appropriate to defend against an imminent armed attack upon the United States, its territories or possessions, or its Armed Forces, consistent with the requirements of the War Powers Resolution.
 (c)Rule of constructionNothing in this section may be construed— (1)to prevent the President from using military force against al Qaeda or associated forces;
 (2)to limit the obligations of the executive branch set forth in the War Powers Resolution (50 U.S.C. 1541 et seq.);
 (3)to affect the provisions of an Act or joint resolution of Congress specifically authorizing the use of United States Armed Forces to engage in hostilities against Iran or any part of its government or military that is enacted after the date of the adoption of this concurrent resolution;
 (4)to prevent the use of necessary and appropriate military force to defend United States allies and partners if authorized by Congress consistent with the requirements of the War Powers Resolution; or
 (5)to authorize the use of military force.  Passed the House of Representatives January 9, 2020.Cheryl L. Johnson,Clerk 